 E. F. DREW & CO.,INC.155,ployees, guards, watchmen, professional employees, the labor foreman,;the bulldozer operator foreman, and all other supervisors as definedin the Act s5.On April 12, 1961, the date of the hearing, the Employer had 61-employees in the above unit.Of these 61, 8 were carpenters, 7 werepower equipment operators, 1 was a welder, 1 was an oiler, 1 was amechanic helper, 2 were heavy duty mechanics, 2 were wagon drillers,5 were power tool operators, 1 was an air tool-operator, 1 was a formsetter, 1 was a powderman, and 31 were laborers. The Intervenorscontend that an election should not be held at this time, because arepresentative complement of employees is not now employed, butshould be deferred until October 1, 1961.The Employer anticipatesthat at that time it will have increased its work force to between 176and 190 employees and will maintain this employment level, for aperiod of 6 months.Thereafter, the number of employees will de-crease to approximately, 100 and continue at that level,,until the dam iscompleted.The Employer also anticipates that as the work. on thedam progresses it will add workers in job categories, such as cementfinishers, steelworkers, road grader operators, crusher operators, andcement mixer operators, which had no employees in them at; the time,of the hearing.We find, however, that when the election herein di-_rected takes place, employment will be at or near its peak and theEmployer's work force will constitute a substantial and representativecomplement of employees.Accordingly, we shall direct an immediateelection and eligibility will be determined by the usual payroll.' -As we have found that a unit of all employees is alone appropriate;we shall grant the request to place the name of the Joint Intervenor onthe ballot.'-[Text of Direction of Election omitted from publication.]6 The parties agree that the project manager,project superintendent;and master me-,chanic are supervisors and that the engineers are professionalandaliouldbe excludedas such.4 SeeHussmann Refrigerator Company,125 NLRB 621, 623.-8If successful, the Joint Intervenor will be certified jointly.The Employer may theninsist that it bargain jointly for the employees it representsE. F. Drew & Co.,Inc.'andUnited Packinghouse,Food& AlliedWorkers,AFL-CIO,Petitioner.Case No. 22-RC-1179.Sep-tember 14, 1961-DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jonas Aarons, hearing officer.1The Emp]oyer's name appears as amended at the hearing.133 NLRB No. 19. 156DECISIONS OF 'NATIONAL LABOR 'RELATIONS BOARDThe hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record 1n the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.,-3.A question affecting commerce exists concerning the represen-tation of employees of the Employer' within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :Following a consent' election held in October 1959, the Petitionerwas certified as bargaining representative for all production and main-tenance employees at the Employer's Boonton, New Jersey, operation,excluding office clerical employees, plant clerical employees, labora-tory employees, professional employees, guards, watchmen, and super-visors as defined in the Act.A contract covering this unit which wassigned by the parties effective October 16, 1959, expired October 16,1960.The petition herein was filed on April 7,1961.The Petitioner requests a unit which, it contends, is in conformitywith the previously existing contract unit. In disagreement with thePetitioner, the Employer would exclude the "temporary" employees,but would include certain of the biweekly paid employees, the plantclericals, pilot plant operating employees, margarine property testers,and fatty acid chloride operating employees.The plant clerical employees:As these employees were not part ofthe unit previously represented by the Petitioner, they would not beincluded, in any event, without being given an opportunity to vote asto whether or not they desire to become part of the unit? In view ofthe fact, however, that the Petitioner does not claim to represent thesepresently unrepresented employees whom the Employer alone wouldinclude, we do not direct a self-determination election among the plantclericals?We shall therefore exclude them.The "temporary" employees:The record shows that the Employerhired 26 employees during the month of April 1961. The Petitionercontends that these employees should be included and accorded theright to vote, since they are permanent employees and part of the pro-duction and maintenance group.However, testimony on behalf ofthe Employer shows that these 26 employees were hired for a particu-2 The Zia Company,108 NLRB 11341 SeeDu-Wel Decorative Company, etc,125 NLRB 31, 32, and 33 E. F. DREW& CO., INC.157lar job, were told that they were merely temporary employees for anapproximate duration of 10 to 12 weeks, and were given special recordcards stamped "temporary." They were hired through the U.S. Em-ployment Service, which was told the jobs were to be temporary innature.At the time of the hearing, it was estimated the job for whichthey were hired would end on July 1, 1961.At it appears that theseemployees were hired for one job only, and have no substantial ex-pectancy of continued employment, we find that they are temporaryemployees and shall exclude them from the unit 4The Petitioner contends that the fatty acid chloride operating em-ployees, the margarine property testers, and the pilot plant operatingemployees should be excluded on the ground that they are technicalemployees.The record reveals that the fatty acid chloride depart-ment is not now in operation, and will not be put in operation untillate summer or early fall.One of the two employees who had workedin the department has been assigned to the New Jersey laboratory,the employees in which the parties stipulated are part of the produc-tion and maintenance group.The other employee remained to cleanup the department and help get it ready for reopening in the future.When it does reopen, it will be a part of the New Jersey laboratoryoperation.These employees are hourly paid, have no specializedtraining, and do routine work under close supervision.There is onemargarine property tester.He checks the weights of margarine car-tons, and the melting point of margarine oil.The operations areroutine and repetitive in nature and require no special training.Heis hourly paid and works under close supervision.There are two pilotplant chemical operators in dispute.Their work consists in heatingand agitating fatty acid and alcohol together in kettles and. stills toform an ester (compound), which is then, put into,drums. The workis routine and repetitive in nature, and requires no special training.They are hourly paid and work under close supervision. On the entirerecord, we find that the foregoing employees are not technical em-ployees under the Board's precedents.'They were therefore withinthe inclusion of the production and maintenance contract unit.Weshall include them in the unit.^:Thebiweekly paid employees:-The Petitioner contends that all bi-weekly paid employees should be excluded from the unit on the groundthat they receive superior benefits to the production and maintenanceemployees.The record shows that the fatty acid chloride operatingemployees, the pilot plant operating employees, and one material han-dler in each of the following departments-edible, power chemicals,4 SeeSeali.te,Inc,125 NLRB 619 In view of their exclusion from the unit, thesetemporary employees shall also be excluded from votingHowever, this does not precludethe possibility that some of the temporary employees may, prior to the eligibility date,fillvacancies in permanent positions and thereby become eligible to vote.5SeeLitton Industries of Maryland,Incorporated,125 NLRB 722. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDdairy, textile, and factory office-are paid on a biweekly basis.Theoffice clericals, and two of the six plant clericals, who are excluded,are also paid on a biweekly basis.Petitioner does not object to theinclusion of the classifications of material handlers or chemical op-erators in general, but only to inclusion of the employees in theseclassifications who are biweekly paid.The biweekly paid employeesreceive 2 weeks vacation during the first 5 years, as opposed to 1 weekfor production and maintenance employees; they have more sick leavebenefits, and some are paid slightly higher wages.We find that theirinterests and duties are the same as those of the production and main-tenance employees, and we shall therefore include them in the unit.The alleged supervisors:The Petitioner alleges that Edmond Tut-tle,Robert Strubeck, Elsa Lehman, and Louis DeFiore, should beexcluded as supervisors.The Employer contends they are merelyleadmen and should be included.The Employer's testimony, whichis unrebutted, indicates that they do not have the power to hire, fire,transfer, discipline, reward or promote, or to effectively recommendany such action.As it does not appear that these individuals possessany of the indicia of supervisory authority, we shall include them inthe unit.Accordingly, we find that. the following employees at the Employer'sBoonton, New Jersey, operation, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees, including pilot plantoperating employees, margarine property testers, fatty acid chlorideoperating employees, and employees in these classifications who arebiweekly paid, but excluding plant clerical employees, temporary em-ployees, office clerical employees, laboratory employees,' salesmen,guards, watchmen, professional employees, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]6 The classification "laboratory employees," whom the parties agreed to exclude, doesnot encompass: the employees in the New Jersey laboratory division.Pratt & Whitney Aircraft Division of United Aircraft Corpora-tion,Florida Research and Development CenterandRaymondS. Schutta.Case No. 12-CA-1420. September 15, 1961DECISION AND ORDEROn December 15, 1960, Trial Examiner John C. Fischer issued hisIntermediate Report, finding that the Respondent had not violatedSection 8(a) (4) and (1) of the Act as alleged in the complaint and133 NLRB No. 10.